Exhibit 10.4

 

BORLAND SOFTWARE CORPORATION

 

1985 STOCK OPTION PLAN

 

1.   PURPOSE

 

This 1985 Stock Option Plan of Borland Software Corporation, a Delaware
corporation, and its eligible Subsidiaries is intended to encourage employee
proprietary interest in the Corporation and its Subsidiaries and to encourage
employees to remain in the employ of the Corporation and its Subsidiaries.

 

2.   DEFINITIONS

 

“Board” shall mean the Board of Directors of the Corporation.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Committee” shall mean the committee appointed by the Board in accordance with
Section 4 of the Plan.

 

“Common Stock” shall mean the Common Stock of the Corporation, or any stock into
which such Common Stock may be converted.

 

“Corporation” shall mean Borland Software Corporation, a Delaware corporation.

 

“Date of Grant” shall mean the date on which the Committee grants an Option.

 

“Disability” shall mean the condition of an Employee who is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months.

 

“Employee” shall mean an individual employed (within the meaning of Code section
3401 and the regulations thereunder) by the Corporation or a Subsidiary.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” shall mean the price per Share of Common Stock, determined by
the Committee, at which an Option may be exercised.

 

“Fair Market Value” shall mean the value of one (1) Share of Common Stock,
determined as follows: (i) if the Shares are traded on an exchange or on the
NASDAQ

 

1



--------------------------------------------------------------------------------

 

National Market System, the reported “closing price” on the date of valuation;
(ii) if the Shares are traded over-the-counter on the NASDAQ System (other than
on the NASDAQ Market System), the mean between the bid and the ask prices on
said System at the close of business on the date of valuation; and (iii) if
neither (i) nor (ii) applies, the fair market value as determined by the
Committee in good faith. Such determination shall be conclusive and binding on
all persons.

 

“Incentive Stock Option” shall mean an Option described in Code section 422A(b).

 

“Nonstatuatory Stock Option” shall mean an Option not described in Code sections
422(b), 422A(b), 432(b) or 424(b).

 

“Option” shall mean any stock option granted pursuant to the Plan.

 

“Option Agreement” shall mean the written agreement entered into between the
Corporation and the Optionee with respect to which an Option or Options are
granted under the Plan.

 

“Optionee” shall mean the grantee of an Option pursuant to the Plan.

 

“Parent” shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation if each of the corporations,
other than the Corporation, owns stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

“Plan” shall mean this stock option plan.

 

“Purchase Price” shall mean the Exercise Price times the number of Shares with
respect to which an Option is exercised.

 

“Share” shall mean one (1) share of Common Stock, adjusted in accordance with
Section 12 of the Plan (if applicable).

 

“Subsidiary” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation if each of the
corporations, other than the last corporation in the unbroken chain, owns stock
processing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

3.   EFFECTIVE DATE

 

The Plan was adopted by the Board effective October 28, 1985.

 

4.   ADMINISTRATION

 

2



--------------------------------------------------------------------------------

 

The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three (3) members of
the Board. All members of the Committee shall be Disinterested Persons, as
defined herein below. The Board may from time to time remove members from, or
add members to, the Committee. Vacancies on the Committee, however caused, shall
be filled by the Board. The Committee shall hold meetings at such times and
places as it may determine. Acts of a majority of the Committee at a meeting at
which a quorum is present, or acts approved in writing by all of the members of
the Committee, shall be the valid acts of the Committee.

 

For the purposes of this Section 4, “Disinterested Person” shall mean a member
of the Committee who is not during the one year prior to service as an
administrator of the Plan, been granted or awarded equity securities pursuant to
the Plan or any other plan of the Corporation or any of its affiliates.
Participation in a formula plan meeting the conditions of Rule
16(b)(3)(c)(2)(ii) of the Exchange Act or in an ongoing securities acquisition
plan meeting the conditions in Rule 16(b)(3)(d)(2)(i) of the Exchange Act shall
not disqualify a member of the Committee from being a Disinterested Person. In
addition, an election to receive an annual retainer fee in either cash or an
equivalent amount of securities, or partly in cash and partly securities, shall
not disqualify a member of the Committee from being a Disinterested Person.

 

The Committee shall from time to time at its discretion select the Employees who
are to be granted Options, determine the number of Shares to be optioned to each
Optionee and designate such Options as Incentive Stock Options or Nonstatuatory
Stock Options. A Committee member shall in no event participate in any
determination relating to Options held by or to be granted to such Committee
member. The interpretation and construction by the Committee of any provision of
the Plan or of the Options granted thereunder shall be final. No Committee
member shall be liable for any action or determination made in good faith with
respect to the Plan or any Option granted thereunder.

 

5.   STOCK OPTION ELIGIBILITY

 

All Employees shall be eligible for grant of Options. Grantees of Incentive
Stock Options and Nonstatuatory Options pursuant to the Plan shall be those
Employees (who may be officers, whether or not they are directors) as the
Committee shall select subject to the terms and conditions set forth below.

 

(a)    Ten Percent (10%) Stockholders.  Any Employee who owns, directly or
indirectly, more than ten percent (10%) of the total combined voting power of
all classes of outstanding stock of the Corporation, its Parent, or any of its
Subsidiaries shall not be eligible to receive an Incentive Stock Option or
Nonstatuatory Stock Option pursuant to the Plan unless, at the time such Option
is granted to him or her, the Exercise Price of the Shares subject to such
Option to such Employee is at least one hundred ten percent (110%) of the Fair
Market Value of such Shares on the Date of Grant, and such Option

 

3



--------------------------------------------------------------------------------

by its terms is not exercisable after the expiration of five (5) years from the
Date of Grant.

 

(b)    Stock Ownership.  For purposes of this Section 5, in determining stock
ownership, an Employee shall be considered as owning the stock owned, directly
or indirectly, by or for his or her brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be considered as being owned
proportionately by or for its shareholders, partners or beneficiaries. Stock
with respect to which such Employee holds an Option shall not be counted.

 

(c)    Outstanding Stock.  For purposes of this Section 5, “outstanding stock”
shall include all stock issued and outstanding immediately after the grant of
the Option to the Optionee, but shall not include shares authorized for issue
under outstanding Options held by the Optionee or by any other person.

 

(d)    Number of Options.  An Optionee may hold more than one (1) Option, but
only on the terms and subject to the restrictions hereinafter set forth.

 

6.   STOCK

 

The stock subject to Options granted under the Plan shall be Shares of the
Corporation’s authorized but unissued Common Stock. The aggregate number of
Shares which may be issued under Options exercised under the Plan shall not
exceed Eight Million, Nine Hundred Eighty Two Thousand (8,982,000) shares. As
long as Options issued pursuant to the Plan remain outstanding, the Corporation
shall reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan. In the event that any outstanding Option
under the Plan for any reason expires or is terminated, Options may again be
granted as to the Shares allocable to the unexercised portion of such expired or
terminated Option.

 

The limitations established by this Section 6 shall be subject to adjustment
upon the occurrence of the events specified and in the manner provided in
Section 12 hereof.

 

7.   TERMS AND CONDITIONS OF OPTIONS

 

Any Option granted pursuant to the Plan shall be evidenced by an Option
Agreement which, for an Incentive Stock Option, shall be in a form substantially
as that set forth in Exhibit A hereto or in such other form as the Committee
shall from time to time determine and which, for a Nonstatuatory Stock Option,
shall be in a form substantially as that set forth in Exhibit B hereto or in
such other form as the Committee shall from time to time determine. The Option
Agreement shall state and/or be subject to the following terms and conditions:

 

(a)    Number of Shares.  Each Option Agreement shall state the number of Shares
to

 

4



--------------------------------------------------------------------------------

which the Option pertains and shall provide for the adjustment thereof in
accordance with the provisions of Section 12 hereof.

 

(b)    Exercise Price.  Each Option Agreement shall state the Exercise Price of
the Option, which price shall not be less than: (i) in the case of an Incentive
Stock Option, the Fair Market Value of a Share on the Date of Grant; (ii) in the
case of a Nonstatutory Stock Option, eighty-five percent (85%) of the Fair
Market Value of a Share on the Date of Grant; and (iii) in the case of an
Incentive Stock Option or Nonstatutory Stock Option granted to an Optionee
described in Section 5(a) hereof, one hundred ten percent (110%) of the Fair
Market Value of a Share on the Date of Grant.

 

(c)    Vesting.  Each Option Agreement shall state the vesting schedule for the
Options granted thereunder. The Committee may, in its discretion, order that any
or all Options previously granted to some or all Optionees shall vest at an
accelerated rate.

 

(d)    Form and Time of Payment.  An Optionee may exercise an Option by giving
signed, written notice to the Corporation in care of the corporate secretary or
assistant secretary of the Corporation, or to such other person as the
Corporation may designate, specifying the election to exercise the Option and
the number of shares for which the Option is being exercised.

 

Shares eligible for use in payment of the Purchase Price shall be any shares
that were previously acquired by an Optionee, including shares acquired upon any
previous exercise of any option granted to the Optionee.

 

No share shall be issued until full payment has been received by the
Corporation. The Corporation shall thereafter caused to be issued a certificate
or certificates for the shares for which an Option has been exercised,
registered in the name of the Optionee, and shall cause such certificate or
certificates to be delivered to the Option.

 

(e)    Withholding Taxes.  In the event the Corporation determines that it is
required to withhold state or Federal income tax as a result of the exercise of
any Option or in connection with a disqualifying disposition of stock previously
issued pursuant to the exercise of any Incentive Stock Option, the Option
Agreement shall require the Optionee, as a condition to the exercise of the
Option or such a disposition of stock, to make arrangements satisfactory to the
Corporation to enable the Corporation to satisfy such withholding requirements.

 

(f)    Term and Exercise of Options; Nontransferability of Options.  No Option
shall be exercisable after the expiration of ten (10) years from the Date of
Grant, and no Stock Option granted to an Optionee described in Section (a)
hereof shall be exercisable after the expiration of five (5) years from the Date
of Grant. During the lifetime of the Optionee, the Option shall be exercisable
by the Optionee and shall not be assignable or transferable except pursuant to a
qualified domestic relations order as defined by the Code.

 

5



--------------------------------------------------------------------------------

 

An option shall be transferable only upon the Optionee’s death, by will or the
laws of descent and distribution.

 

(g)    Termination of Employment Except for Death, Disability or Discharge for
Cause.  In the event that an Optionee shall cease to be employed by the
Corporation or any of its Subsidiaries for any reason other than his or her
death, Disability or Discharge for Cause, his or her right to exercise any
outstanding Option shall terminate; provided, however, that such Optionee shall
have the right, subject to the restrictions of Subsection (f) hereof, to
exercise an otherwise outstanding Option at any time within three (3) months
after such termination of employment to the extent that, at the date of such
termination of employment, such Optionee’s right to exercise such Option had
vested pursuant to the terms of the Option Agreement with respect thereto and
had not previously been exercised.

 

An employment relationship shall be treated as continuing intact while the
Optionee is on military leave, sick leave, or other bona fide leave of absence.
Notwithstanding the foregoing, in the case of an Incentive Stock Option, an
employment relationship shall not be deemed to continue intact beyond the
ninetieth (90th) day after the Optionee ceases active employment, unless the
Optionee’s reemployment rights are guaranteed by statute or by contract.

 

(h)    Death or Disability of Optionee.  If the Optionee shall die or suffer a
Disability while in the employ of the Corporation or a Subsidiary, his or her
right to exercise any outstanding Option shall terminate; provided, however,
that, to the extent that it has not previously been exercised, and subject to
the restrictions of Subsection (f) hereof, an otherwise outstanding Option may
be exercised (to the extent that it would have been exercisable on the date of
death or the date of termination of employment) for a period of twelve (12)
months from the date of his or her death or the date of the termination of his
or her employment as a result of his or her Disability.

 

In any case in which exercise is to take place after the Optionee’s death, such
exercise may be made by the executors or administrators of the Optionee’s estate
or by any person or persons who shall have acquired the Option directly form the
Optionee by bequest or inheritance.

 

(i)    Termination of Employment by Discharge for Cause.  In the event that an
Optionee shall be Discharged for Cause from employment with the Corporation or
any of its subsidiaries, his or her right to exercise any outstanding Option
shall terminate; provided, however, that such Optionee shall have the right,
subject to the restrictions of Subsection (f) hereof, to exercise an outstanding
Option at any time within thirty (30) days after such Discharge for Cause to the
extent that such Optionee’s right to exercise such Option had vested pursuant to
the terms of the Option Agreement with respect thereto and had not previously
been exercised. “Discharge for Cause” shall mean termination on account of
conviction of the Optionee for Commission of any felony or misdemeanor
(excluding minor traffic violations), or termination on account of commission by
Optionee of other acts, whether or not any crime is alleged, charged or

 

6



--------------------------------------------------------------------------------

proven, which commission may, in the opinion of the Board, damage the
Corporation or any of its Subsidiaries or the reputation or reputations thereof,
whether or not such acts relate to Optionee’s work performance; or termination
on account of misconduct or gross negligence by Optionee’s work performance or
nonperformance of assigned duties; provided, however, that “Discharge for Cause”
shall not include termination for any reason solely related to other Optionee
deficiencies in work, including ordinary negligence in performance of assigned
duties. Nothing herein shall limit the right of the Corporation or its
Subsidiaries, acting through the Board, to be the sole judge of what constitutes
Discharge for Cause. Any determination by the Board that Optionee was terminated
for cause shall be final and binding upon Optionee for all purposes and shall
not be subject to review by any governmental agency or court of law.

 

(j)    Other Provisions.  Option Agreements authorized under the Plan shall
contain such other provisions not inconsistent with the terms of the Plan,
including, without limitation, restrictions upon the exercise of the Option, as
the Committee shall deem advisable.

 

8.   RIGHTS AS A STOCKHOLDER.

 

An Optionee or transferee of an Optionee shall have no rights as a stockholder
with respect to any Shares covered by his or her Option until the date of the
issuance of a stock certificate for such Shares. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such stock certificate is issued, except as provided in Section 12
hereof.

 

9.   MODIFICATION, EXTENSION AND RENEWAL OF OPTIONS.

 

Subject to the terms and conditions and within the limitations of the Plan, the
Committee may modify, extend or renew outstanding Options granted under the
Plan, or accept the exchange of outstanding Options (to the extent not
theretofore exercised) for the grant of new Options in substitution therefor.
Notwithstanding the foregoing, however, no modification of an Option shall,
without the consent of the Optionee, alter or impair any rights or obligations
under any Option theretofore granted under the Plan.

 

10.   LIMITATION ON ANNUAL AWARDS

 

The aggregate Fair Market Value (determined as of the date an option is granted)
of the stock with respect to which Incentive Stock Options are exercisable for
the first time by any Optionee during any calendar year under this Plan and all
other plans maintained by the Corporation, its parent or its Subsidiaries shall
not exceed $100,000.

 

11.   TERM OF PLAN

 

Options may be granted pursuant to the Plan until the termination of the Plan on
October 27, 1995.

 

7



--------------------------------------------------------------------------------

 

12.   RECAPITALIZATION

 

Subject to any required action by the stockholders, the number of Shares in the
Plan as provided in Section 6 hereof and the number of Shares and the Exercise
Price of each outstanding Option shall be proportionately adjusted for any
increase or decrease in the number of issued and outstanding Shares resulting
from a subdivision or consolidation of Shares or the payment of a stock dividend
(but only of Common Stock) or any other increase or decrease in the number or
such Shares effected without receipt of consideration by the Corporation.

 

If the Corporation merges with or into another corporation each outstanding
Option shall be assumed by the surviving or successor Corporation.

 

To the extent that the foregoing adjustments relate to stock or securities of
the Corporation, such adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive.

 

Except as expressly provided in this Section 12, the Optionee shall have no
rights by reason of any subdivision, consolidation or change of any of the
rights or privileges of shares of stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class or by reason of any dissolution, liquidation, merger or consolidation
or spinoff of assets or stock of another corporation, and any issuance by the
Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Exercise Price of Shares
subject to the Option.

 

The grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

13.   SECURITIES LAW REQUIREMENTS

 

The Corporation shall not be under any obligation to issue any Shares upon the
exercise of any Option unless and until the Corporation has determined that: (i)
it and the Optionee have taken all actions required to register the Shares under
the Securities Act of 1933, or to perfect an exemption form the registration
requirements thereof; (ii) any applicable listing requirement of any stock
exchange on which the Common Stock is listed has been satisfied; and (iii) all
other applicable provisions of state and Federal law have been satisfied.

 

14.   AMENDMENT OF THE PLAN

 

The board may, insofar as permitted by law, from time to time, with respect to
any Shares at the time not subject to Options, suspend or discontinue the Plan
or revise or

 

8



--------------------------------------------------------------------------------

amend it in any respect whatsoever except that, without approval of the
stockholders, no such revision or amendment shall:

 

(a)   Increase the number of Shares subject to the Plan other than an adjustment
under Section 12 of the Plan;

 

(b)   Materially modify the requirements as to eligibility for participation in
the Plan set forth in Section 5 hereof;

 

(c)   Materially increase the benefits accruing to Optionees under the Plan; or

 

(d)   Amend this Section 14 to defeat its purpose.

 

15.   APPLICATION OF FUNDS

 

The proceeds received by the Corporation from the sale of Common Stock pursuant
to the exercise of an Option will be used for general corporate purposes.

 

16.   NO OBLIGATION TO EXERCISE OPTION

 

The granting of an Option shall impose no obligation upon the Optionee to
exercise such Option.

 

17.   APPROVAL OF STOCKHOLDERS

 

The Plan and any amendment described in clause (a), (b), (c), or (d) of Section
14 hereof shall be subject to approval by the affirmative vote of the holders of
a majority of the outstanding shares present and entitled to vote at a meeting
of the stockholders of the Corporation, to be held not more than twelve (12)
months before or after the adoption of the Plan or any of such amendments, or by
the written consent of the stockholders of the Corporation, as allowed by
Delaware Law and the Corporation’s Certificate of Incorporation and Bylaws.

 

17.   CALIFORNIA LAW

 

The Plan shall be interpreted and governed by the laws of the State of
California applicable to transactions between residents of such state wholly
performed in such state.

 

9